
	
		I
		112th CONGRESS
		1st Session
		H. R. 1807
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the sale of oil from the Strategic
		  Petroleum Reserve and acquisition of refined petroleum product, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Supply and Price Reduction
			 Act of 2011 or the Enhanced SPR Act.
		2.DefinitionIn this Act, the term Secretary
			 means the Secretary of Energy.
		3.Petroleum product
			 reserveSection 154(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6234(a)) is amended by striking
			 1 billion barrels of petroleum products and inserting
			 1,000,000,000 barrels of petroleum products (including refined petroleum
			 products).
		4.Sale of oil from
			 the Strategic Petroleum Reserve and acquisition of refined petroleum
			 product
			(a)Initial
			 Petroleum Sale and Replacement
				(1)AuthorityNotwithstanding
			 section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), the
			 Secretary may sell, in the amounts and on the schedule described in subsection
			 (b), petroleum from the Strategic Petroleum Reserve and acquire refined
			 petroleum product.
				(2)ProceedsIf
			 the Secretary acts pursuant to paragraph (1), the Secretary shall—
					(A)deposit the cash
			 proceeds from sales under subparagraph (A) into the SPR Petroleum Account
			 established under section 167 of the Energy Policy and Conservation Act (42
			 U.S.C. 6247); and
					(B)from the cash
			 proceeds deposited pursuant to paragraph (2), withdraw the amount necessary to
			 pay for the direct administrative and operational costs of the sale and
			 acquisition, including for acquisition and maintenance of, and improvements to,
			 storage facilities.
					(b)Amounts and
			 Schedule
				(1)In
			 generalThe sale and acquisition described in subsection (a) may
			 require the offer for sale of a total quantity of no more than 30,000,000
			 barrels of petroleum from the Strategic Petroleum Reserve. The sale may
			 commence within 180 days after the date of enactment of this Act and may end
			 not later than 3 years after such date of enactment. In no event shall the
			 Secretary sell barrels of oil under subsection (a) that would result in a
			 Strategic Petroleum Reserve that contains fewer than 90 percent of the total
			 amount of barrels in the Strategic Petroleum Reserve as of the date of
			 enactment of this Act.
				(2)AcquisitionsIf
			 the Secretary acts pursuant to subsection (a)(1), the Secretary shall acquire
			 refined petroleum product under this section—
					(A)beginning no
			 sooner than 180 days after the date of enactment of this Act;
					(B)ending no later
			 than 5 years after the date of enactment of this Act; and
					(C)in a manner so as
			 to minimize both the cost to the Federal Government and market disruption
			 associated with the acquisition.
					5.Report to
			 CongressNot later than 18
			 months after the commencement of any sale authorized pursuant to section 4, the
			 Secretary shall transmit to Congress a report—
			(1)describing the amounts and types of
			 petroleum sold and refined petroleum product acquired under section 4;
			(2)describing the actions taken for the
			 storage of refined petroleum product acquired under section 4, and identifying
			 any requirements for additional facilities;
			(3)describing efforts
			 the Department of Energy has taken to ensure that distributors and importers
			 are not discouraged from maintaining and increasing supplies of refined
			 petroleum products;
			(4)describing actions
			 that the Department of Energy has taken and plans to take to ensure quality of
			 refined petroleum product in the Reserve, including the rotation of product
			 stored; and
			(5)analyzing the effects that activities under
			 section 4 have had on oil markets.
			6.Strategic Petroleum
			 Reserve drawdown and exchange in public interestSection 161 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6241) is amended by adding at the end the following
			 new subsection:
			
				(k)Public
				interest
					(1)General
				AuthorityIf, after
				consultation with the Secretary of Energy, the Secretary of Defense, and the
				Chairman of the Federal Trade Commission, the President finds that a
				circumstance, other than those described in subsections (d) or (h) of this
				section, exists of such significance and scope that action under this
				subsection would be warranted to address market manipulation or otherwise be in
				the public interest, then the President may instruct the Secretary to drawdown
				and sell or exchange petroleum product from the Reserve under this
				subsection.
					(2)LimitationsPetroleum
				product from the Reserve may not be drawn down or exchanged under this
				subsection—
						(A)in excess of an
				aggregate of 30,000,000 barrels with respect to each circumstance warranting a
				finding under paragraph (1); or
						(B)in an amount that
				would lower the aggregate level of petroleum product in the Reserve to less
				than 600,000,000 barrels of petroleum product.
						(3)Report to
				CongressAt the end of any
				month during which there is a drawdown and sale of petroleum products from the
				Reserve under this subsection, the Secretary shall transmit a report to the
				Congress containing an account of the drawdown and sale, along with an
				assessment of the effects of the drawdown and sale.
					(4)ReplenishmentIn
				the case of a drawdown and sale or exchange under this subsection, the
				Secretary shall provide for the timely replenishment of the Reserve in
				accordance with the objectives and procedures set forth in section
				160.
					.
		
